United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1700
Issued: August 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2006 appellant filed a timely appeal from a July 12, 2006 schedule award
decision of the Office of Workers’ Compensation Programs finding 13 percent impairment to his
left upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the schedule award determination.
ISSUE
The issue is whether appellant has more than 13 percent impairment to his left upper
extremity, for which he received schedule awards.
FACTUAL HISTORY
On April 15, 1998 appellant, then a 27-year-old part-time flexible clerk, sustained injury
to his left wrist while in the performance of duty. His claim was accepted by the Office for an
acute avulsion fracture of the left ulnar styloid. Appellant stopped work on April 24, 1998 and
returned to light-duty work on September 24, 1998 performing one handed duties. He received
appropriate compensation for his disability from work.

Appellant came under the treatment of Dr. Brian J. Sennett, a Board-certified orthopedic
surgeon. In a February 25, 1999 chart note, Dr. Sennett stated that appellant had reached
maximum medical improvement. He noted some inconsistencies in appellant’s functional
capacity evaluation and recommended further examination of appellant to define the nature and
extent of his residuals. On March 18, 1999 appellant requested a schedule award.
The Office referred appellant to Dr. Richard J. Mandel, a Board-certified orthopedic
surgeon, for a second opinion evaluation. In a May 17, 1999 report, Dr. Mandel reviewed the
history of injury and medical treatment. Appellant noted significant discomfort with grasping,
lifting and carrying. On examination, no atrophy of the left upper extremity was noted with no
obvious ulnar carpal tunnel instability. Range of motion was found to be full with grip strength
slightly diminished on the left as compared to the right. On review of x-rays, Dr. Mandel noted a
tiny avulsion fracture from the tip of the ulnar styloid. He diagnosed status post fracture of the
tip of the ulnar styloid of the left wrist with minimal residual carpal tendinitis. Dr. Mandel noted
that appellant’s left hand was callused, which indicated that appellant had been using it for
physical activity. He advised that appellant could perform work with his left upper extremity,
subject to four hours of pushing, pulling and lifting limited to 10 pounds.
On October 22, 1999 an Office medical adviser reviewed the medical evidence and
evaluated appellant’s impairment under the fourth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment. The medical adviser rated impairment due
to constrictive tenosynovitis under Table 29, page 63 and Table 18, page 58. He noted that
Dr. Mandel described moderate symptoms for which Table 29 allowed a maximum rating of 40
percent. The medical adviser applied Table 18, which allowed 20 percent impairment as the
maximum percentage for the distal radioulnar joint (40 percent x 20 percent) to find a total of 8
percent impairment to the left upper extremity. He noted that pain was already included in the
values.
On November 9, 1999 appellant received a schedule award for eight percent impairment
to his left upper extremity.
On February 5, 2006, appellant requested an increased schedule award. He submitted a
November 23, 2005 treatment note from Dr. Emilio J. Caucci, an osteopath, who described
appellant’s complaint of pain affecting the left hand and wrist, radiating into the left elbow.
Dr. Caucci reported findings on grip strength and diagnosed status, post ulnar styloid fracture
with dorsal sensory ulnar neuritis and tendinitis of the left wrist. On April 21, 2006 he repeated
his diagnoses. Dr. Caucci recorded appellant’s left hand grip strength as 4/5 (good) with some
atrophy noted on the left palmar aspect of the left hand.
On May 4, 2006 appellant was examined by Dr. George L. Rodriguez, Board-certified in
physical medicine and rehabilitation. Dr. Rodriguez described appellant as a right-hand
dominant individual who was working at a modified-duty capacity. He noted appellant’s
complaint of left wrist pain and dysesthesias and reported a full range of motion of the left wrist
with pain on extreme supination and flexion. Palpation revealed a positive Tinel’s sign of the
left ulnar nerve with moderately decreased sensation along the palmar and dorsal aspects of the
left third, fourth and fifth digits and mid-ulnar forearm. Atrophy was reported of the hypothenar
eminence of the left hand to a moderate degree. Dr. Rodriguez measured appellant’s left hand

2

grip strength, noting 20 pounds on the left out of a normal grip strength of 112.9 pounds. He
provided an impairment rating based on sensory and motor loss involving the ulnar nerve under
the fifth edition of the A.M.A., Guides. For sensory loss, Dr. Rodriguez noted that Table 16-15
provided a maximum of seven percent impairment for the ulnar nerve. Under Table 16-10, he
classified appellant’s pain as Grade 1, which allows a range of 81 to 99 percent sensory deficit
for pain described as deep cutaneous pain sensibility, with abnormal sensations or severe pain
which prevents most activity. Dr. Rodriguez allowed a 90 percent sensory deficit (7 percent x 90
percent) to find 6 percent impairment due to sensory loss. He rated the motor loss, again
referring to Table 16-15, which provides a maximum of 35 percent impairment for the ulnar
nerve below the mid forearm. Under Table 16-11, Dr. Rodriguez graded the extent of motor
deficit as Grade 3, or 50 percent (35 percent x 50 percent) to find 18 percent impairment for
motor loss. He then allowed three percent impairment under Chapter 18, page 573, for ulnar
styloid pain, which he said converted to five percent impairment of the upper extremity under
Table 16-3, page 439. Dr. Rodriguez combined the various impairment ratings to find a total 27
percent impairment to appellant’s left upper extremity, noting that maximum medical
improvement was reached as of February 25, 1999.
On June 23, 2006 an Office medical adviser reviewed the medical evidence, noting that
appellant previously received a schedule award for eight percent impairment to the left upper
extremity. Upon review of the report from Dr. Rodriguez, the medical adviser noted that the
description of appellant’s ulnar symptoms did not indicate a Grade 3 motor involvement and
Grade 1 sensory deficit, as the degree of severity allowed by Dr. Rodriguez was not documented
in his records. The medical adviser noted that, under Table 16-15, the maximum percentages for
impairment of the ulnar nerve below the forearm were 7 percent for sensory loss and 35 percent
for motor loss. Using Table 16-10, page 482, the Office medical adviser graded the sensory
deficit as Grade 3, which allows a deficit of 26 to 60 percent. He allowed a deficit of 60 percent
(7 percent x 60 percent) to rate sensory impairment as 4 percent. As to motor loss, the Office
medical adviser graded the motor deficit as Grade 4, which allows a motor deficit of 1 to 25
percent. He allowed a deficit of 25 percent (35 percent x 25 percent) to rate motor impairment as
9 percent. The medical adviser noted it was error for Dr. Rodriguez to allow an additional
impairment for pain under Chapter 18 as the pain award was reflected in the sensory impairment
rating as noted in the A.M.A., Guides at page 482. Using the Combined Values Chart to
combine the sensory and motor loss, the Office medical adviser concluded that appellant’s total
left upper extremity impairment was 13 percent.
In a July 12, 2006 decision, the Office found that appellant had 13 percent impairment to
his left upper extremity. It granted a schedule award, less the eight percent previously paid.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and the
implementing federal regulation2 set forth the number of weeks of compensation payable to
employees who sustain permanent impairment from loss or loss of use of scheduled members or
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

functions of the body.3 However, the Act does not specify the manner in which the percentage
of loss shall be determined. For consistent results and to ensure equal justice under the law to all
claimants, good administrative practice necessitates the use of a single set of tables in order that
there may be uniform standards applicable to all claimants.4 The Office has adopted the A.M.A.,
Guides as the uniform standard applicable to rating impairment in claims arising under the Act.5
ANALYSIS
The Board finds that appellant has not established that he has greater than 13 percent
impairment of his left upper extremity.
Appellant submitted a report from Dr. Rodriguez in support of his claim for an additional
schedule award. Dr. Rodriguez rated appellant’s impairment to the ulnar nerve below the
forearm as a total of 27 percent due to sensory and motor loss. However, the Board finds that the
impairment rating by Dr. Rodriguez is of diminished probative value as the physician did not
properly apply the A.M.A., Guides in estimating the extent of impairment. Dr. Rodriguez noted
that Table 16-15, page 492, provided maximum upper extremity impairment of 7 percent for
sensory loss and 35 percent for motor loss of the ulnar nerve below the forearm. The medical
adviser agreed that this was a proper basis on which to rate impairment due to pain and loss of
strength due to peripheral nerve compression neuropathy. In grading the extent of appellant’s
sensory deficit, Dr. Rodriguez stated that Grade 1, which allows a deficit of 81 to 99 percent,
was appropriate. However, he did not adequately explain the basis for this determination. As
noted at page 482, Dr. Rodriguez should address how the sensory deficit or pain interferes with
the individual’s performance of daily activities. Grade 1 under Table 16-10 is for deep
cutaneous pain; absent superficial pain and tactile sensibility with abnormal sensation or severe
pain that prevents most activity. Dr. Rodriguez did not adequately address the clinical findings
supporting this grade.6 Moreover, he duplicated the impairment rating for pain by applying
Chapter 18, page 573, and allowed an additional five percent impairment. The A.M.A., Guides
provide that Chapter 18 should not be used to rate pain-related impairment for conditions that are
adequately rated under the other chapters.7 Dr. Rodriguez did not explain why he departed from
the standards and protocols of the A.M.A., Guides to allow an additional pain rating under
Chapter 18 when he had already provided a rating for sensory loss (pain) under Chapter 16. The
Board has noted that the application of certain impairment rating mechanisms, such as those
under Chapter 18, may be incompatible with the simultaneous application of other impairment
tables where this would result in duplicative measurements and artificially high impairment
3

See Robert B. Myles, 54 ECAB 379 (2003).

4

See Harry D. Butler, 43 ECAB 859, 866-868 (1992) and cases cited therein.

5

See Jesse Mendoza, 54 ECAB 802 (2003) (Office procedures direct the use of the fifth edition of the A.M.A.,
Guides, issued in 2001, for all decisions made after February 1, 2001).
6

The period covered by a schedule award commences on the date the employee reaches maximum medical
improvement from residuals of the employment injury. Maximum improvement means that the physical condition
of the injured member has stabilized and will not improve further. Joseph R. Waples, 44 ECAB 936 (1993).
7

A.M.A., Guides 571, section 18.3b.

4

percentages.8 As to the motor loss rating, Dr. Rodriquez graded the impairment under Table 1611 as Grade 3, allowing 50 percent deficit for motor loss described as complete active range of
motion against gravity only, without resistance. Again, the clinical basis supporting this grading
determination is not fully explained in the physician’s report. The grading allowed by
Dr. Rodriguez varies significantly with the contemporaneous findings of appellant’s left upper
extremity strength as noted by Dr. Caucci. Dr. Rodriguez stated there was moderate atrophy and
significant grip strength loss to the left hand, findings that diverge from those recorded by
Dr. Caucci two weeks prior. He indicated that left hand grip strength loss was 4/5 (good) as
opposed to only 20 pounds out of 112.9 pounds as recorded by Dr. Rodriguez.9 For these
reasons, the Board finds that the impairment rating provided by Dr. Rodriguez is of diminished
probative value.10
The Office properly referred the medical evidence for review by an Office medical
adviser. He rated the extent of appellant’s permanent impairment according to sensory and
motor loss under Chapter 16. Applying Table 16-15, page 492, the medical adviser noted that
the A.M.A., Guides, provide maximum impairment values of 7 percent for sensory loss and 35
percent for motor loss of the ulnar nerve below the midforearm. He graded the sensory loss with
reference to Table 16-10, page 482, as Grade 3 and allowed 60 percent sensory deficit (7 percent
x 60 percent) to find a total 4 percent impairment due to pain. As for motor loss, the medical
adviser applied Table 16-11, page 484, to grade the motor deficit as Grade 4, allowing 25 percent
for complete range of motion against gravity with some resistance (35 percent x 25 percent) to
find a total 9 percent impairment for loss of strength. The Combined Values Chart was properly
applied to find 13 percent total impairment of appellant’s left upper extremity.
CONCLUSION
The Board finds that appellant does not have more than 13 percent impairment to his left
upper extremity.

8

See Tammy L. Meehan, 53 ECAB 229 (2001).

9

The A.M.A., Guides do not encourage the use of grip strength as an impairment rating because strength
measurements are functional tests influenced by subjective factors that are difficult to control. The A.M.A., Guides
do not assign a large role to such measurements, noting that only in rare cases should grip strength be used and only
when it represents an impairing factor that has not otherwise been considered adequately. See Mary L. Henninger,
52 ECAB 408 (2001).
10

See Fritz A. Klein, 53 ECAB 642 (2002). The description of a given impairment must be in sufficient detail so
that the claims examiner and others reviewing the file will be able to clearly visualize the impairment with its
restrictions and limitations. N.M., 58 ECAB ___ (Docket No. 06-2054, issued January 12, 2007).

5

ORDER
IT IS HEREBY ORDERED THAT the July 12, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

